Citation Nr: 0502182	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  94-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, Esq., 
attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to June 1969 and 
from September 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 1999, the Board issued a decision in this case 
that denied the veteran's claim for service connection for 
PTSD.  He appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand and to Stay Proceedings, in a December 2000 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In January 2002, the 
Board Remanded the case to the RO for further action.  The 
case is again before the Board for appellate consideration.  

The Board notes that, in communication received from the 
veteran in July 2004, he raised additional claims which are 
not inextricably intertwined with the issue on appeal.  The 
record does not reflect that the RO has considered those 
claims.  The veteran's contentions, therefore, are referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2002 Remand, the Board noted that the RO had 
previously asked the veteran to complete releases to secure 
medical information from providers who had treated him for 
PTSD.  In December 1996, the veteran furnished releases for 
several institutions and individuals, including Bakersfield 
College and the California State University at Bakersfield.  
The record shows that, in October 1997, the RO duly mailed 
requests for records to each provider or facility as 
authorized by the veteran, except Bakersfield College.  By 
letter dated in March 1998, the RO notified the veteran that 
it had not received a response from the California State 
University at Bakersfield, but did not mention Bakersfield 
College.  

The Remand further noted that, pursuant to the VCAA and its 
implementing regulations, a further Remand was required so 
that an attempt could be made to secure records from the 
California State University at Bakersfield.  In addition, the 
Remand indicated that, from a review of the file, it was 
unclear whether Bakersfield College was the same entity as 
California State University at Bakersfield.  The Remand 
stated that the RO should confirm whether Bakersfield College 
was the same facility as California State University (CSU) at 
Bakersfield, and "should request the veteran to submit, or 
again authorize VA to obtain, records from that facility."  

In October 2002, the RO wrote the veteran, stating that it 
had not received a response from its previous request for 
treatment records from a private physician and from CSU at 
Bakersfield, and indicated that either he should submit the 
records or should submit an authorization for VA to attempt 
to secure them.  The letter also noted that the veteran had 
previously authorized the RO to obtain treatment records from 
Bakersfield College.  The RO requested that the veteran 
clarify whether that College was the same institution as CSU 
at Bakersfield and, if not, he should obtain the treatment 
records from that facility or submit an authorization for VA 
to request the records.  The RO's letter apparently included 
only two VA Forms 21-4142 (Authorization for Release of 
Information).  

In December 2002, the veteran's attorney replied that the two 
institutions were distinct institutions and indicated that 
the veteran had attended Bakersfield College in mid-1975.  
The attorney's letter apparently included the two Forms 21-
4142 that were provided by the RO, addressed to the noted 
private physician and to the veteran's VA physician.  No 
release addressed to either educational institution was 
returned.  The record does not reflect that any further 
attempt was made to obtain records from either of the listed 
institutions.  

In light of the enhanced duty to assist the veteran as 
provided by the VCAA and considering the fact that the RO did 
not furnish the veteran with sufficient Forms 21-4142 for the 
purpose, the Board believes that the veteran should be 
afforded an additional opportunity either to submit the 
treatment records from CSU at Bakersfield and from 
Bakersfield College or to submit signed releases so that the 
RO can request copies of those records.  

Further, the Board would point out that the United States 
Court of Appeals for Veterans Claims has held that "where 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
January 2002 Remand was not completed by the RO, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

Therefore, this case is again REMANDED to the RO for the 
following actions:  

1.  The RO should request that the 
veteran either submit the treatment 
records from CSU at Bakersfield and from 
Bakersfield College or submit signed 
releases so that the RO can request 
copies of those records.  The RO should 
also again request that the veteran 
specifically provide the dates that he 
was treated at each institution.  If the 
veteran submits signed releases, the RO 
should request copies of the treatment 
records identified by him.  All records 
so received should be associated with the 
claims file.  

2.  If any additional evidence is 
received, the RO should again consider 
the veteran's claim for service 
connection for PTSD.  If any action taken 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



